Citation Nr: 0517457	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  94-15 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran served honorably on active duty from September 
1948 to June 1952.  He served on active duty under conditions 
other than honorable from October 1953 to February 1955.

This matter arises from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
an acquired psychiatric disorder, to include PTSD.  The Board 
of Veterans' Appeals (Board) remanded the matter in April 
1997 for additional development.  In May 2000, the Board 
issued a decision that denied service connection for a 
psychiatric disability, to include PTSD.  The case was 
appealed to the United States Court of Appeals for Veterans 
Claims (Court) and, pursuant to a Joint Motion, the Court, in 
a December 2000 Order, vacated and remanded the Board's May 
2000 decision.  The Board remanded the case to the RO in 
August 2001 for further evidentiary development.

In March 2004, the Board issued a decision that denied 
service connection for an acquired psychiatric disability, to 
include PTSD.  In so do deciding, the Board held that service 
connection for PTSD was not warranted because the 
preponderance of the evidence was against the finding that 
the veteran met the diagnostic criteria for PTSD.  Service 
connection for a psychiatric disability (other than PTSD) was 
denied, in pertinent part, on the basis that there was 
insufficient evidence linking the veteran's psychiatric 
disability to his period of honorable service or events 
therein.  The veteran appealed this decision.

In February 2005, the Court granted a joint motion of the 
parties and vacated and remanded the part of the Board's 
March 2004 decision that denied service connection for 
psychiatric disability other than PTSD.  The motion specified 
that the portion of the March 2004 decision that denied 
service connection for PTSD was not the subject of the 
appeal.  The motion indicated that the VA did not provide 
adequate reasons and bases for its finding and conclusion 
that service connection was not warranted for a psychiatric 
disability other than PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As discussed above, the February 2005 Joint Motion for Remand 
indicated that the VA did not provide adequate reasons and 
bases for its finding and conclusion that service connection 
was not warranted for a psychiatric disability other than 
PTSD.  Specific reference was made to an October 2002 VA 
examination report, which included a finding that it was 
"not unreasonable to conclude" that the veteran's 
psychiatric symptoms stemmed from his reported in service 
stressors.  The veteran was diagnosed at that time as having 
bipolar disorder.  An additional medical opinion is required 
to address the question of whether the veteran suffers from a 
psychiatric disability that was caused or aggravated by any 
purported in service stressor events.

With regard to his purported in service stressors, the Board 
has previously determined that the veteran did not engage in 
combat with the enemy.  This has not been disputed.  Further, 
although the veteran has identified numerous events that he 
considers traumatic and which he alleges occurred during his 
honorable period of military service, the Board notes that a 
majority of these reported events have not been verified.  

While the veteran has repeatedly reported that he was 
involved in a boat "explosion" and required significant 
medical treatment, service records indicate that the veteran 
was treated in June 1950 for first-degree burns of the face 
and left forearm when the engineer boat caught fire at the 
pier.  The veteran has also reported that he had to dive for 
a man in shark-infested waters and was injured on the coral 
reef.  Service medical records, however, indicate that he was 
treated in August 1950 for coral scratches of the abdomen and 
chin while swimming near the pier.  The Board acknowledges 
that the veteran's participation in Operation GREENHOUSE was 
confirmed.

A review of the veteran's statements and testimony throughout 
the course of this appeal demonstrates various 
inconsistencies in his stories regarding his claimed 
stressors.  The veteran's reported history includes some 
rather fantastic claims, such as abandoning a sinking ship 
and free diving for bodies, which leads the Board to question 
the veteran's credibility.  In other words, other than his 
participation in Operation GREENHOUSE, coral scratches from 
swimming near the pier, and the boat fire, the veteran's 
other stressors are unverified or unverifiable with the 
information provided.

In consideration of the February 2005 Joint Motion for Remand 
and a review of the claims folder, the Board finds the case 
is not yet ready for appellate review.  The case is REMANDED 
to the RO for the following action:

1.  Review the claims file and ensure that 
all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully satisfied.  
See also 38 C.F.R. § 3.159 (2004).  Such 
notice should specifically apprise the 
veteran of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any psychiatric 
disability (other than PTSD) found.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

Based upon the examination results and a 
review of the claims folder, including 
the service medical records, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that any current psychiatric 
disability (other than PTSD) is related 
to events occurring during the veteran's 
honorable period (September 1948 to June 
1952) of active military service.  The 
examiner must be mindful of the stressor 
events that the Board has deemed credible 
and verified (i.e., participation in 
Operation GREENHOUSE, coral scratches 
from swimming near a pier, and suffering 
1st degree burns in a boat fire occurring 
at a pier).  The examiner should also 
reconcile his or her opinion with the 
findings of the October 2002 VA 
examination.  The rationale for all 
opinions expressed must also be provided.

3.  After completion of the above 
development, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for an acquired 
psychiatric order other than PTSD.  If 
the benefit sought on appeal remains 
denied, the veteran and his attorney 
should be provided with a supplemental 
statement of the case (SSOC), which 
contains notice of all relevant actions 
taken on the claim for benefits, as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
October 2002.  An appropriate period of 
time should be allowed for response 
before the case is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


